                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
        v.                                    )
                                              )      18-cr-10083-DJC
CHARLIE JINAN CHEN                            )
                                              )
        Defendant.                            )


                        ASSENTED-TO MOTION TO CONTINUE TRIAL

        The United States of America, by and through undersigned counsel, respectfully moves

this Honorable Court to continue the currently scheduled trial date of March 25, 2019 to a date

convenient for the parties and the Court. In support, the government states as follows:

        1.      Undersigned counsel is currently scheduled to begin trial in the matter of United

States v. Saemisch, 16-cr-10174-GAO on March 4, 2019.

        2.      The United States anticipates the Saemisch matter will finish during the week of

March 11th, which would leave the government with less than two-weeks to finalize its

preparations for trial in this matter.

        3.      The government seeks a continuance in the instant case rather than the Saemsich

matter because that case has been continued several times since 2016 and involves a detained

defendant.

        4.      No prior continuances have been sought in the instant case and the defendant is

not detained.

        5.      On January 28, 2019, the government conferred with Mr. Chen’s counsel,

Attorneys Valerie Carter and Dennis Carter, regarding the instant motion. Mr. Chen’s attorneys
assented to the government’s requested continuance, but also indicated that, due to scheduling

conflicts, the earliest defense counsel is free to try the case is May 28, 2019.

       6.      Should the Court grant the requested continuance, defense counsel also agrees to

exclude the time from the Speedy Trial Act.

       7.      Accordingly, the government respectfully requests the Court continue the trial in

the instant matter to a date convenient to the parties and the Court on or after May 28, 2019.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney


Date: January 28, 2019                         By:     /s/ Jordi de Llano
                                                       Jordi de Llano
                                                       David London
                                                       Assistant United States Attorneys




                                 CERTIFICATE OF SERVICE

        I, Jordi de Llano, hereby certify that the foregoing was filed through the Electronic Court
Filing system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

Date: January 28, 2019                                 /s/ Jordi de Llano
                                                       Assistant United States Attorney
